Citation Nr: 1208347	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertensive lesions (also claimed as hyperintense lesions).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to September 2004. 

This matter arises before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a May 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in November 2009 for the RO or AMC to schedule the Veteran for a VA examination with respect to his claimed hypertensive lesions and associate a report of the examination with his claims folder.  The Veteran's claim was to then be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  Crucially, following the November 2009 Board remand, the Veteran was not provided a VA examination for his claimed hypertensive lesions.  On the contrary, it appears that he was erroneously provided VA dermatology examinations in December 2009 and May 2011.  

The condition for which the Veteran has claimed service connection and for which VA examination is required is hypertensive lesions, also claimed as hyperintense lesions.  A radiology report dated in June 2004 shows an impression of bilateral T2/FLAIR hyperintense lesions.  The differential diagnosis included, but was not limited to, neuro sarcoid, vasculitis, Lyme disease, pallorous ischemia of migraines, and atypical MS.

Accordingly, the Board finds that another remand is required for compliance with its November 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The RO should reschedule the Veteran's examination to determine the etiology or onset and extent of his claimed hypertensive lesions (also claimed as hyperintense lesions) by an appropriate physician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination(s).  The examiner should indicate in the report that the claims file was reviewed.  

In particular, the examiner is asked to review and comment on the June 2004 radiological report showing clinical findings of hyperintense lesions.

All necessary tests should be conducted, and the examiner(s) should review the results of any testing prior to completion of the report. 

If the examiner finds that the Veteran manifested hypertensive lesions (also claimed as hyperintense lesions) or any condition associated with hypertensive (or hyperintense) lesions at any time during the pendency of his claim, the examiner is asked to provide the following opinion(s).  Is it at least as likely as not (a 50 percent or better probability) that any and all pathology associated with hypertensive (or hyperintense) lesions is
a) Directed related to active service, or had its onset during active service or the presumptive period following discharge
b) Etiologically related to, or secondary to, any service-connected disability(ies)
c) Aggravated by any service-connected disability.

The Board advises that the Court has determined that aggravation must be explicitly addressed in addition to the other theories of service connection enumerated above.  In other words, a statement such as "there is no causal connection between the diagnosed disability and any injury during active service or any service connected disability" is not sufficient to meet the Court's scrutiny.
      
2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the claim for service connection is not granted, the Veteran and his representative should be furnished a supplemental statement of the case addressing this issue and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


